Case 2:18-cr-00162-JLR Document 168-9 Filed 10/28/19 Page 1 of 12




                 IN     THE   UNITED    STATES      DISTRICT    COURT
                      WESTERN     DISTRICT         OF WASHINGTON
                                      AT     SEATTLE
UNITED    STATES     OF AMERICA,


                               Plaintiff,            No.   CR18-1 62JLR
vs.


HANY VELETANLIC


                              Defendant (s) .



                     VERBATIM REPORT          OF   TELEPHONE    CALL
                              (FROM   TAPED     PROCEEDINGS)



Audio    file   name:      Exhibit      14



Date    and   time   of   call:       Unknown



Participants:         Hany Veletanlic           and Unidentified        Speaker



Produced for Assistant United States Attorneys                         Thomas Woods
and Matthew Diggs




(Transcribed by:          Adrienne Kuehl)




                      CATHERINE H.     VERNON   & ASSOCIATES,   LLC




                                                                                      000144
     Case 2:18-cr-00162-JLR Document 168-9 Filed 10/28/19 Page 2 of 12




             (CALL    INITATION NOT                         TRANSCRIBED)

             MR.    VELETANLIC:                    Hey,          man.


             UNIDENTIFIED SPEAKER:                                Hey,       what’s up?


             MR.    VELETANLIC:                    Hey,          what’s       going on?


             UNIDENTIFIED SPEAKER:                                Dude,       Jerry’s             like       flat       earth


     like    full    on       fucking crazy now.


             MR. VELETANLIC:                       Okay.              Give me some -- give me some -

     - okay, let me ask you this.                                      What -- what -- what did you

           in what    matter                did    you       discuss          with          him    that       got       him       all


10   flip    --    flipping             out?           And       first       time       around.


11           UNIDENTIFIED                   SPEAKER:              Uh,       (Inaudible).                 I    was       like,


12   hey,    dude.        I    was          like,       uh       --


13           MR.    VELETANLIC:                    I    need          to    talk       to    him.        He’s          not


14   answering my phones.                          Did he             tell    you       I’ve       been       trying             to


15   (Inaudible)


16           UNIDENTIFIED                   SPEAKER:              Oh,       dude.           Oh,    my    god,          dude.


17   He’s    like    full          on       flat       earth.              Like    full       on       flat       earth.


18           HR.    VELETANLIC:                    Like          what?        Like          what’s       his       deal?


19   Like    --    like       --    like          is    he       flipping          out?


2o           UNIDENTIFIED                   SPEAKER:              I    just       --    I    just       asked him.                    I


21   just    asked him.                 I   was        like,          hey,    man,          what       time       do    you       get


22   off    work?     He’s          like,          uh       --    you       know,       he    told me.                 So    I    was


23   like,    all    right,             cool.           I    was       like,       I’11,          uh    --    I    was       like,


24   I’ll    shoot over there.                          I    haven’t          seen          you    in    a    while.              You


25   know.
                               CATHERINE H.                 VERNON         & ASSOCIATES,           LLC




                                                                                                                                          000145
     Case 2:18-cr-00162-JLR Document 168-9 Filed 10/28/19 Page 3 of 12
                                    Page 3 of 12



             And then we, uh -- I talked about getting those, uh --

             MR. VELETANLIC:    Papers?

             UNIDENTIFIED SPEAKER:      Yeah.      And then, um, he like

     went white.

             MR. VELETANLIC:    I       I -- look, man.

             UNIDENTIFIED SPEAKER:       I wasn’t like -- I wasn’t like

        it wasn’t like anything crazy.             You know, I was just

     like, hey, you know, just --

             MR. VELETANLIC:    (Inaudible).

i0           UNIDENTIFIED SPEAKER:          like mega casual.

ii           MR. VELETANLIC:    Simply just -- just -- I mean

12           UNIDENTIFIED SPEAKER:      He like turned like white.            And

13   then like color came back.         And he was like        he was like,

14   "Fuck this.     Fuck that.     Fuck, fuck, fuck."       And I was

15   like,    (Inaudible).

16           MR. VELETA_NLIC:   Really?

17           UNIDENTIFIED SPEAKER:      Yeah.

18           MR. VELETANLIC:    Well, then we got to get -- well,

19   look -- look.      Then in that case, can you -- can you --

2o   would you -- would you be able to (Inaudible) --

21           UNIDENTIFIED SPEAKER:      He’s not home and he’s not --

22   he’s not home and he’s not, uh -- he’s not at work.

23           MR. VELETANLIC:    Okay.     I mean, let me ask you this.

24   He’s obviously unstable.        This is -- this is the biggest

25   thing I’ve -- I’ve ever needed someone to do for me.                Is
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                    000146
     Case 2:18-cr-00162-JLR Document 168-9 Filed 10/28/19 Page 4 of 12
                                    Page 4 of 12



     there a way that you could straight up go grab all that

     stuff from him and, uh, thank him -- thank him for -- for
     the space.     And, uh       and hold onto that for me?

          UNIDENTIFIED SPEAKER:        Urn, I don’t know what it is,

     though.

          MR. VELETA_NLIC:       Oh, it’s just         it’s just a bunch of

        bunch of legal papers.        And it’s all legal.        You know

     what I mean?     I don’t -- I don’t need -- you know, that’s -

     - that’s -- that’s the thing.          If -- if he’s gonna -- if

i0   he’s gonna have my -- my -- my insurance, you know,

ii   documentation now, and he’s going to withhold it and not

12   give it to me in a time when I need it, then I got to get -

13   - you know, I got to -- you know, I               I don’t need        I

14   don’t need him to -- to be -- to be               you know, it’s too

15   much responsibility for him            for him.     That’s what I’m

16   saying.    (Inaudible) --

17        UNIDENTIFIED SPEAKER:        He like freaked out.        He calls

18   like -- he like wigged out and calls J (phonetic) and like

19   fucking       yeah, dude.

2o        MR. VELETA_NLIC:       He called who?

21        UNIDENTIFIED SPEAKER:        It’s -- yeah.       He called J.

22        MR. VELETANLIC:        Why did he call J?

23        UNIDENTIFIED SPEAKER:        And J called me.        And I was

24   like, fuck.

25        MR. VELETANLIC:        Hold on.   Alex.      Alex.   It’s -- it’s
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                               000147
     Case 2:18-cr-00162-JLR Document 168-9 Filed 10/28/19 Page 5 of 12
                                               Page 5 of 12



           this    is    serious.        Can you --


             UNIDENTIFIED SPEAKER:                 I    know it       is.        Tell me          about


     it.

             HR.    VELETANLIC:           Can you get          to him --          can you get                to


     him in person?           Can you get          to him and get                --    and get          --


     and get my papers             from him?           Simply hand over the papers.


             UNIDENTIFIED SPEAKER:                 I    don’t       know where he             is.           He’s


     not    at home       and he’s not         at work.         Like he won’t                -- he

     doesn’t       answer the phone.


10           HR.    VELETA_NLIC:          This    is    insane.        Like       the       guy


11           UNIDENTIFIED SPEAKER:                 Tell me          about       it.

12           HR.    VELETA_NLIC:          --   (Inaudible).            This       is    insane.

13           UNIDENTIFIED SPEAKER:                 Legit,       dude.           That’s what             I’m


14   saying,       dude.     Flat    earth,       bro.        Like    flat       earth.           He    like


15   came    to    the    conclusion the          earth is          flat.        It’s       flat.

16   Crazy.


17           HR.    VELETANLIC:           So he    called J.           And what did                         what


18   did he       tell    J that    --    that    --    I mean,       what did J tell                   you?


19           UNIDENTIFIED SPEAKER:                 He    told me       that,          uh,    J just


2o   called him and he             seemed really unstable                   and agitated.                    And


21   I was    like,       yeah.     Yeah,      pretty much.


22           HR.    VELETANLIC:          Why is he        agitated?              Like what             --

23           UNIDENTIFIED SPEAKER:                 I    don’t       know.

24           MR.    VELETA_NLIC:         Alex,     can    I    --    can    I    --    can    I    leave

25   this    in your hands          for a      little bit           longer to          see    if you
                            CATHERINE H.       VERNON    & ASSOCIATES,           LLC




                                                                                                                   000148
     Case 2:18-cr-00162-JLR Document 168-9 Filed 10/28/19 Page 6 of 12
                                  Page 6 of 12



     can iron this out so I’m not making ten calls?           Because

     it’s not -- you see what I mean?        I’ve -- I’ve expressed

     the urgency to you.     And -- and

          UNIDENTIFIED SPEAKER:        Yeah, and I’ve been searching

     all day trying to get -- trying to get your paperwork and

     shit from him.

          MR. VELETANLIC:      Can you just go to his house at 8:00,

     or at whatever o’clock?      But just -- just get ~em.

          UNIDENTIFIED SPEAKER:        Yeah, sure.     I don’t have a

i0   family anymore.

ii        MR. VELETA_NLIC:    What’ s up?

12        UNIDENTIFIED SPEAKER:        I said, sure, I don’t have a

13   family anymore.

14        MR. VELETANLIC:     Why don’t you have a family anymore?

15        UNIDENTIFIED SPEAKER:        I gave it up.

16        MR. VELETANLIC:      Okay.    Well, then, uh, look.

17   would love to talk to you, Alex, but I -- do you see what -

18

19        UNIDENTIFIED SPEAKER:        No, it’s cool.    You got         you

2o   got your shit going on.

21        MR. VELETANLIC:      -- if I don’t get this done -- I

22   mean, do you see -- do you see what I mean, if I don’t get

23   this done, you understand what this is going -- I mean, I

24   sent you an email, too.      I mean, this is --

25        UNIDENTIFIED SPEAKER: Yeah, I didn’t --
                    CATHERINE M. VERNON & ASSOCIATES, LLC


                                                                               000149
     Case 2:18-cr-00162-JLR Document 168-9 Filed 10/28/19 Page 7 of 12
                                   Page 7 of 12



            MR. VELETANLIC:    This is not (Inaudible) --

            UNIDENTIFIED SPEAKER:      I didn’t know how to respond to

     you.     I was just like, it’s       it’s         it’s fucking

            MR. VELETANLIC:    So he just flipped -- I mean, has

     has there been any additional -- I mean, is there any

     indication that this guy is unstable.             Because if he is

     this unstable, I cannot have him be holding any fucking

     documentation.

            UNIDENTIFIED SPEAKER:      He’s flat earth.        Full on flat

i0   earth.

ii          MR. VELETANLIC:    He won’t -- he won’t -- can you be

12   like, hey, answer the fucking call?          Could you get him to

13   answer the phone, or do you think it’s not a good idea to

14   get him on the phone?

15          UNIDENTIFIED SPEAKER:      Oh, no.    He       he told me to

16   tell you to fuck off and he’s not going to talk on anything

17   recorded for some whatever the shit, like.

18          MR. VELETANLIC:    Then -- then I need those documents.

19   I mean, Alex, is there any way that you can hunt them down

2o   and say, dude, just         I mean, whatever needs to be done

21   just to get it.      I mean, I need to get shit filed.           If I --

22   dude, it’s insane what kind of deadlines.             I mean -- I

23   mean, can we -- can we somehow eliminate this guy, get all

24   my stuff and just -- just get rid of him?             I mean just --

25   just eliminate him from          from this kind of
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                000150
     Case 2:18-cr-00162-JLR Document 168-9 Filed 10/28/19 Page 8 of 12
                                    Page 8 of 12



     responsibility.

             You know, can you talk to J?          So I don’t have to talk

     to J, and then I have to call you.            And then I have to iron

     out       can you -- can you perhaps -- you and J just get

     together and just -- just -- just get it all and be done

     with him as far as this responsibility.             Still have him

     feed the cats.       Can you do it?     I mean, so I don’t have to

     plan it out from here.        Is it possible?

             UNIDENTIFIED SPEAKER:       Okay.     I’ll call J when we get

i0   off the phone.

ii           MR. VELETANLIC:    Because the more I’m -- the more I’m

12   planning it out         you know, the more I’m planning it out

13   from here is just the more of a shit show.             Could you just

14         I mean, you see what the situation is.          The guy’s

15   unstable.       The guy is crazy.     He’s calling J.

16           Okay.   Well, if you two are still what’s left as far

17   as sanity out there, go out there and say, okay, well, we

18   got to get the shit.       That’s it.       Just -- just get it all.

19   Just fucking get it all.        Is it possible?

2o           UNIDENTIFIED SPEAKER:       All right.     I’ll call J when we

21   get off the phone.

22           MR. VELETANLIC:    Okay, cool.        I’m, uh -- should I --

23   okay, I’ll tell you what.         I’m going to try and catch up

24   with you maybe one time before, say, eight -- eight or

25   nine.
                        CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                              000151
     Case 2:18-cr-00162-JLR Document 168-9 Filed 10/28/19 Page 9 of 12
                                                         Page 9 of 12



             UNIDENTIFIED                SPEAKER:              Tonight?


             MR.       VELETANLIC:                Yeah.            Is    it    possible?                    I    can                I


     can    give       you    a    little          --    little          buzz       to       see    if          there’s


     anything          happened.


             UNIDENTIFIED                SPEAKER:              I    mean,          if    you want.


             MR.       VELETA_NLIC:                Okay.           I’m    going          to    give             you       a    little


     buzz.        It’s             it’s       a   big     deal.           And       at       least          --       at       least,


     if    there’s          anything          going       on,       I’ll       be       able       to       sleep             at


     night    knowing             that,       you       know       --    or    --       or    I’m       going             to       be


i0   fucking       spending             ten       years    in prison with                      --       you          know,          97


ii   months       in prison with                   --    and       --    and with             deportation.


12   That’s       --    that’s          what’s          happening             if    I    --    if       I       don’t          --       if


13   I’m not       fighting             this       case,       that       is       the       reality.                 78       to       97


14   months       with       deportation.


15           So    do       you    see    why       I’m doing             this?


16           UNIDENTIFIED                SPEAKER:              I    --    I    gotcha,             dude.


17           HR.       VELETA_NLIC:               Because           if    don’t          do    this             --    yeah.              If


18   I    don’t    do       this,       then       I’m not          gonna          need       Jerry’s                help          of


19   holding       any             any paperwork                   for me          because          there’s                   not


2O   going    to       be    need       for       any paperwork.                    And       if    this             is       what


21   he’s    gonna          do,    then,          you    guys       go    ahead          and       get          it.           You


22   know,    all       that       stuff.           You    know,          you       don’t          necessarily                      --


23   you    know,       just       --    just       --    just          get    it.           Just       somehow                --


24   whatever          he    takes,       Alex.           Whatever             he       takes,          you          guys          get


25   it.     Don’t          worry       about       doing          anything             else       as       far       as       any
                                  CATHERINE H.           VERNON & ASSOCIATES,                      LLC




                                                                                                                                              000152
     Case 2:18-cr-00162-JLR Document 168-9 Filed 10/28/19 Page 10 of 12
                                      Page i0 of 12



     kind of information off of it.            Just -- just get the

     papers.

             UNIDENTIFIED SPEAKER:        All right.    I’ii call -- I’ii

     call J when I get off the phone with you.

             MR. VELETANLIC:       I mean, if -- you don’t necessarily

     need J.     Just -- if you want to do it with J, I think J’s

     just going to make things more difficult.              But just       just

     go -- just -- just make J do what -- just make him fucking

     do this.     Okay,     (Inaudible)

i0           UNIDENTIFIED SPEAKER:        I think J’s way more level

ii   headed.     Like I’ll get pissed.

12           MR. VELETANLIC:      What -- what’s that?

13           UNIDENTIFIED SPEAKER:        I’m kind of like -- I said, J’s

14   way more level headed.

15           MR. VELETA_NLIC:      It’s -- it’s one of those times

16   that’s -- where this can’t fail.            If this fails, my life is

17   gone.     There’s not going to be me anymore.           There’s not

18   going to be anything anymore.           This is how this is

19   important.     This is why I’m so calm now.           That’s -- and

2o   that is why J, if he doesn’t understand this, he can no

21   longer be someone who I can trust with this much

22   responsibility.        This is very simple.

23           All right.      I’m going to leave you         I’m going to

24   leave you to it.         I’m going to try and give you a buzz, you

25   know, uh -- uh -- you know, um, maybe after eight and see
                          CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                  000153
     Case 2:18-cr-00162-JLR Document 168-9 Filed 10/28/19 Page 11 of 12
                                               Page ii of 12



     if you got          in touch with either one of                     ’em.        If you’re       --


     fucking drive          to his house.             Drive       to his house             and wait.


             UNIDENTIFIED SPEAKER:                   Yeah,       I went       --    I went    to his

     work    in    the   middle       of    the    day.     He wasn’t          there.


             MR.    VELETANLIC:             Yeah.     Just       --    just    --    just    go   to his


     house    or    something.             Yeah,    just    go    to his house.


             UNIDENTIFIED         SPEAKER:           All    right,      man.


             MR.    VELETANLIC:             You    know wah       it   mean?         All    right,


     cool.        I’m    going   to    call       you back.


10           UNIDENTIFIED         SPEAKER:           All    right.


11           MR.    VELETANLIC:             All    right.        Peace.


12           UNIDENTIFIED         SPEAKER:           All    right.


13           (END       OF RECORDING)


14


15


16


17


18


19


2o


21


22


23


24


25
                            CATHERINE H.          VERNON   & ASSOCIATES,           LLC




                                                                                                           000154
Case 2:18-cr-00162-JLR Document 168-9 Filed 10/28/19 Page 12 of 12
                                                Page 12 of 12



                                  CERTIFICATE


STATE       OF WASHINGTON             )
                                      )        ss.
County       of    PIERCE             )


        I,    the      undersigned,                 do   hereby     certify:


        That       the    foregoing Audio                   Transcription               of   the     above


was    transcribed under my                         direction;         that       the    transcript          is


a    full,    true       and    complete             transcript         of    the       proceedings,


including          all    questions,                objections,        motions           and


exceptions;             except    for          those       portions         shown       as   Inaudible,


if    any;


        That       I    am not    a       relative,          employee,            attorney          or


counsel       of       any party          to    this       action      or    relative          or    employee


of    any    such       attorney          or    counsel,         and    that       I    am not


financially             interested             in    the    said    action         or    the    outcome


thereof;           That    I    am herewith                delivering         the       same    to AUSAs


Thomas       Woods       and Matthew                Diggs    for    filing.



        IN WITNESS             WHEREOF,             this    20th    Day      of    June,       2019.




                           /s/    Adrienne               Kuehl
                          Adrienne              Kuehl,       Residing
                          At     Tacoma,             Washington.




                          CATHERINE H.              VERNON   & ASSOCIATES,             LLC




                                                                                                                  000155
